


Exhibit 10.11.1

 

FIRST AMENDMENT TO

AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT

 

This First Amendment to Amended and Restated Executive Employment Agreement is
made this 29th day of December, 2008, by and between Standard Parking
Corporation, a Delaware corporation (the “Company”), and G. Marc Baumann (the
“Executive”).

 

RECITALS

 

A.            The Executive and Standard Parking Corporation, a Delaware
corporation (the “Company”), previously executed a certain Amended and Restated
Executive Employment Agreement dated as of October 1, 2001 (the “Original
Employment Agreement”).

 

B.            The Company and Executive desire to amend the Agreement in order,
among other things, to comply with Section 409A of the Internal Revenue Code of
1986 (the “Code”) and the final regulations and guidance promulgated thereunder.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, the receipt and sufficiency of which
consideration are hereby acknowledged, the parties hereby agree that the
Agreement shall be deemed modified and amended, effective immediately, as
follows:

 

1.                                     Paragraph 3(b) of the Agreement shall be
amended to read, in its entirety as so amended, as follows:

 

“   (b)      Bonus.     For each calendar year ending during the Employment
Period, the Executive shall be eligible to receive an annual bonus (the “Annual
Bonus”) based upon terms and conditions of an annual bonus program established
by the Company. Any such annual bonus program shall provide that the Executive’s
target bonus (“Target Annual Bonus”) will be a percentage equal to thirty-five
percent (35%) of the Annual Base Salary.   The Annual Bonus will be paid in the
calendar year immediately following the year for which it is earned, no later
than March 15 of such year.  The actual amount of the Executive’s Annual Bonus
shall be determined based on the achievement of the applicable established
performance targets.”

 

2.                                     Paragraph 5(c) of the Agreement shall be
amended to add the following sentence to the end thereof:

 

--------------------------------------------------------------------------------


 

“The Annual Base Salary and bonus payment to be made hereunder shall be made as
and when such amounts would be paid in accordance with paragraphs 3(a) and
(b) above.”

 

3.                                     A new paragraph 8(h) shall be added to
the Agreement to read as follows:

 

“    8(h).    Compliance with Section 409A.   Payments under paragraphs 5 and 6
shall be paid or provided only at the time of a termination of the Executive’s
employment that constitutes a “separation from service” within the meaning of
Section 409A of the Code. Further, if the Executive is a “specified employee” as
such term is defined under Section 409A of the Code, any payments described in
paragraph 5 or paragraph 6 shall be delayed for a period of six (6) months
following the Executive’s separation from service to the extent and up to an
amount necessary to ensure such payments are not subject to the penalties and
interest under Section 409A of the Code, and shall thereafter be paid for the
duration set forth in paragraph 5 or paragraph 6.”

 

4.                                     Except as expressly modified above, all
of the remaining terms and provisions of the Agreement are hereby ratified and
confirmed in all respects, and shall remain in full force and effect in
accordance with their terms.

 

IN WITNESS WHEREOF, the Company and Executive have executed this First Amendment
as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

STANDARD PARKING CORPORATION,

 

 

a Delaware corporation

 

 

 

 

G. Marc Baumann

 

 

 

 

By:

 

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive Officer

 

 

 

2

--------------------------------------------------------------------------------
